COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                CONTINUING ORDER OF ABATEMENT

Appellate case name:            Preston Marshall and Rusk Capital Management, L.L.C. v.
                                MarOpCo, Inc. and E. Pierce Marshall, Jr.
Appellate case number:          01-22-00573-CV
Trial court case number:        2015-35950
Trial court:                    11th District Court of Harris County

       On September 13, 2022, this Court abated this appeal “until the trial court concludes a
new trial regarding certain litigation expenses and issues a new final judgment.” On October 13,
2022, appellants provided a status report to this Court regarding the trial court proceedings.
        We direct appellants, no later than 60 days from the date of this order, to file another
status report advising the Court of the status of any trial court proceedings. If appellants do not
respond as directed, the case may be reinstated on the Court’s active docket and the appeal may
proceed under the applicable Texas Rules of Appellate Procedure.
          The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket.
          It is so ORDERED.


Judge’s signature:    ___/s/ Julie Countiss__________
                       Acting individually       Acting for the Court

Date: December 1, 2022